DETAILED ACTION
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to the After-Final Amendment dated 06/29/2021 and communication with Applicant Representative Armon Shahdadi (Reg. No. 70,728) on 07/22/2021 (see attached interview summary). The amendment is supported by the original disclosure in at least: Fig. 14-15; [0058]-[0060]; [0062]-[0064]; [0066]; [0048]-[0054]).

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 15603492, 16837875, and 16837866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant Representative Armon Shahdadi (Reg. No. 70,728) on 07/26/2021.

	The application has been amended as follows, please cancel claims 23, 24, 30, 31, 36, and 37 and amend the claims as follows:
19. (Currently Amended) A method to optimize a group of servers that implement virtual machines ("VMs"), the method comprising: 
identifying a first server in the group of servers that is associated with a first operating system ("OS") license type for first VMs, the first OS license type specifying an allowable volume of VMs running the first OS for the first server; 
identifying second VMs executing on the first server and running a second OS that does not require the first OS license type; 
running the first OS
performing an evaluation of whether the first VMs and the third VMs can be consolidated, by: 
determining that the third VMs can be migrated to the first server based on identifying that the first OS license type allows the third VMs to run on the first server; 
responsive to determining that the third VMs can be migrated to the first server, determining that the first server meets a threshold reliability, power consumption, and age of the server;
responsive to determining that the server meets the threshold reliability, power consumption, and age of the server, determining that a first change to a utilization level of server capacity for the first server, based on migrating the third VMs to the first server, causes the utilization level to exceed a threshold; and 2Application No. Error! Reference source not found. Docket No. Error! Reference source not found. 
determining that a second change to the utilization level of server capacity for the first server, based on migrating the second VMs to the second server, causes the utilization level to drop below the threshold when both the second and third VMs are migrated
responsive to determining that the first and third VMs can be consolidated and maintain server capacity below the threshold utilization, determining an overall licensing cost savings [[for]] that can be achieved by migrating the third VMs to the first server and migrating the second VMs to the second server, the overall licensing cost savings including a cost savings based on changing the first OS license type for the second server to a second OS license type; and 
based on determining the overall licensing cost savings:
	migrating the third VMs to the first server;
	migrating the second VMs to the second server; and
	changing the first OS license type for the second server to the second OS license type, wherein the second OS license type is different from the first OS license type and selected from the group comprising socket based, limited instance based, and unlimited instance based license types based on the volume of second VMs migrated. 

20. (Previously Presented) The method of claim 19, wherein determining the overall licensing cost savings comprises determining that migrating the second VMs to the second server wouldApplication No. Error! Reference source not found.Docket No. Error! Reference source not found. result in greater cost savings relative to migrating the second VMs to a third server.  



22. (Currently Amended) The method of claim 19, wherein the second OS license type is a limited instance based or unlimited [[an]] instance-based license.  

23-24. (Cancelled)

25. (Currently Amended) The method of claim [[24]] 19, wherein the overall licensing cost savings for migrating the third VMs to the first server and migrating the second VMs to the second server is greater than the overall licensing cost savings for migrating the third VMs to a fourth server. 

26. (Currently Amended) A non-transitory, computer-readable medium containing instructions executed by at least one processor to perform stages to optimize a group of servers that implement virtual machines ("VMs"), the stages comprising: 
identifying a first server in the group of servers that is associated with a first operating system ("OS") license type for first VMs, the first OS license type specifying an allowable volume of VMs running the first OS for the first server; 
identifying second VMs executing on the first server and running a second OS that does not require the first OS license type; 
identifying a second server in the group of servers that is associated with the first OS license type, the second server executing third VMs running the first OS
performing an evaluation of whether the first VMs and the third VMs can be consolidated, by: 5Application No. Error! Reference source not found. Docket No. Error! Reference source not found. 
determining that the third VMs can be migrated to the first server based on identifying that the first OS license type allows the third VMs to run on the first server; 
responsive to determining that the third VMs can be migrated to the first server, determining that the first server meets a threshold reliability, power consumption, and age of the server;
responsive to determining that the server meets the threshold reliability, power consumption, and age of the server, determining that a first change to a utilization level of server capacity for the first server, based on migrating the third VMs to the first server, causes the utilization level to exceed a threshold; and 
second and third VMs are migrated
responsive to determining that the first and third VMs can be consolidated and maintain server capacity below the threshold utilization, determining an overall licensing cost savings [[for]] that can be achieved by migrating the third VMs to the first server and migrating the second VMs to the second server, the overall licensing cost savings including a cost savings based on changing the first OS license type for the second server to a second OS license type; and 
based on determining the overall licensing cost savings: 
migrating the third VMs to the first server; 
migrating the second VMs to the second server; and 
changing the first OS license type for the second server to the second OS license type, wherein the second OS license type is different from the first OS license type and selected from the group comprising socket based, limited instance based, and unlimited instance based license types based on the volume of second VMs migrated.

27. (Previously Presented) The non-transitory, computer-readable medium of claim 26, wherein determining the overall licensing cost savings comprises determining that migrating the second VMs to the second server would result in greater cost savings relative to migrating the second VMs to a third server.  

28. (Previously Presented) The non-transitory, computer-readable medium of claim 26, wherein server capacity comprises at least one of computing capacity and storage capacity.  

29. (Currently Amended) The non-transitory, computer-readable medium of claim 26, wherein the second OS license type is a limited instance based or unlimited [[an]] instance-based license.  

30-31. (Cancelled)

32. (Previously Presented) The non-transitory, computer-readable medium of claim 26, wherein the overall licensing cost savings for migrating the third VMs to the first server and migrating the second VMs to the second server is greater than the overall licensing cost savings for migrating the third VMs to a fourth server.  

33. (Currently Amended) A system for optimizing a group of servers that implement virtual machines ("VMs"), comprising: 
a memory storage including a non-transitory, computer-readable medium comprising instructions; 8Application No. Error! Reference source not found. Docket No. Error! Reference source not found. 
a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: 
identifying a first server in the group of servers that is associated with a first operating system ("OS") license type for first VMs, the first OS license type specifying an allowable volume of VMs running the first OS for the first server; 
identifying second VMs executing on the first server and running a second OS that does not require the first OS license type; 
identifying a second server in the group of servers that is associated with the first OS license type, the second server executing third VMs running the first OS
performing an evaluation of whether the first VMs and the third VMs can be consolidated, by: 
determining that the third VMs can be migrated to the first server based on identifying that the first OS license type allows the third VMs to run on the first server; 
responsive to determining that the third VMs can be migrated to the first server, determining that the first server meets a threshold reliability, power consumption, and age of the server;
responsive to determining that the server meets the threshold reliability, power consumption, and age of the server, determining that a first change to a utilization level of server capacity for the first server, based on migrating the third VMs to the first server, causes the utilization level to exceed a threshold; and 
determining that a second change to the utilization level of server capacity for the first server, based on migrating the second VMs to the second server, causes the utilization level to drop below the threshold when both the second and third VMs are migrated
responsive to determining that the first and third VMs can be consolidated and maintain server capacity below the threshold utilization, determining an overall licensing cost savings [[for]] that can be achieved by migrating the third VMs to the first server and migrating the second VMs to the second server, the overall licensing cost savings including a cost savings based on changing the first OS license type for the second server to a second OS license type; and

migrating the third VMs to the first server; 
migrating the second VMs to the second server; and 
changing the first OS license type for the second server to the second OS license type, wherein the second OS license type is different from the first OS license type and selected from the group comprising socket based, limited instance based, and unlimited instance based license types based on the volume of second VMs migrated.  

34. (Previously Presented) The system of claim 33, wherein determining the overall licensing cost savings comprises determining that migrating the second VMs to the second server would result in greater cost savings relative to migrating the second VMs to a third server.  

35. (Previously Presented) The system of claim 33, wherein server capacity comprises at least one of computing capacity and storage capacity.  

36-37. (Cancelled)

38. (Previously Presented) The system of claim 33, wherein the overall licensing cost savings for migrating the third VMs to the first server and migrating the second VMs to the second server is greater than the overall licensing cost savings for migrating the third VMs to a fourth server.


Allowable Subject Matter
Claims 19-38 were pending. Claims 23, 24, 30, 31, 36, and 37 are cancelled and claims 19, 22, 25, 26, 29, and 33 are amended by Examiner’s amendment. Claims 19-22, 25-29, 32-35, and 38 are now allowed over the prior art as explained below in the reasons for allowance.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,.. .as a matter of internal agency management, (are) expected to follow” and Examiner notes, for clarity of the record, that the claimed invention is patent eligible because the claims fail to recite an abstract idea falling within the enumerated groups set forth in not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor merely amount to insignificant extra-solution activity but instead the claimed invention when considered as a whole is found to at least use any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)).

Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or reasonably suggest the ordered combination of elements in independent claims 19, 26, and 33, as amended above, including:  “performing an evaluation of whether the first VMs and the third VMs can be consolidated, by: 
determining that the third VMs can be migrated to the first server based on identifying that the first OS license type allows the third VMs to run on the first server; 
responsive to determining that the third VMs can be migrated to the first server, determining that the first server meets a threshold reliability, power consumption, and age of the server;
responsive to determining that the server meets the threshold reliability, power consumption, and age of the server, determining that a first change to a utilization level of server capacity for the first server, based on migrating the third VMs to the first server, causes the utilization level to exceed a threshold; and 
determining that a second change to the utilization level of server capacity for the first server, based on migrating the second VMs to the second server, causes the utilization level to drop below the threshold when both the second and third VMs are migrated; 
responsive to determining that the first and third VMs can be consolidated and maintain server capacity below the threshold utilization, determining an overall licensing cost savings that can be achieved by migrating the third VMs to the first server and migrating the second VMs to the second server, the overall licensing cost savings including a cost savings based on changing the first OS license type for the second server to a second OS license type; and
based on determining the overall licensing cost savings: 
migrating the third VMs to the first server; 
migrating the second VMs to the second server; and 
changing the first OS license type for the second server to the second OS license type, wherein the second OS license type is different from the first OS license type and selected from the group comprising socket based, limited instance based, and unlimited instance based license types based on the volume of second VMs migrated.”

The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including Kouznetsov et al. US 20170097845 A1,  Hilerio et al. US 20080243699 A1, Deng et al. “Reliability-Aware Server Consolidation for Balancing Energy-Lifetime Tradeoff in Virtualized Cloud Datacenters.” International Journal of Communication Systems 27, no. 4 (April 2014): 623–42, Deshpande et al. US 20140007093 A1, and Ponsford et al. US 20150339146 A1 as described in detail in the previous office action(s), and failing both individually and in combination to teach or reasonably suggest the combination of elements in the claims. Specifically:
Kouznetsov describes optimizing VM placement/configuration for power savings/management and licensing costs according to host-based licensing by reducing the number of necessary hosts to be licensed by consolidating VMs running the same OS to the same hosts while ensuring affinities and placement rules are adhered to;
Deng describes VM-server allocations and balancing based on technical constraints including age, capacity, and power, etc. but fails to teach any considerations of licensing or determining costs savings by migrating the second subset of VMs off the server based on utilization requirements, and 
Hilerio describing determining and achieving cost savings by considering historical or forecasted usage rates for determining whether to change license 
Deshpande: describing system and method(s) for reconfiguration of VM-resource allocations based on likelihoods of violation or risk of a VM configuration violation of capacity overuse or under-use in the virtual environment based on resource utilization including historical, current and forecasted utilization and preventing violations by changing configurations of VMs and/or changing VM placement including reconfiguring VMs based on resource requirements including migration cost due to requirements for additional licenses based on distribution of VMs and pooling of licenses.
Ponsford: describing identifying resources that are suitable for allocation to a VM and are less expensive based on the license cost, e.g. “allocation of resources to a computing device with more processing units may become desirable”.
Chen et al. US 20140310817 A1 describing consolidating and migrating VMs to reduce license fee by migrating all VMs to the same server, the servers being associated with various license types, and describing determining software usage and workload to make decisions and recommendations regarding optimizing deployment such as removing unused or lightly used software installations, and/or consolidating instances with non-overlapping usage patterns including determining an opportunity to move or transfer component usage to a different server and/or swapping software products between servers based on them having comparable usage levels, and identifying license optimization opportunities including consolidation or migration based on usage monitoring, however Chen fails to teach any switching of licensing types or reasonably suggest the ordered combination of elements in the claim;
Sterin US 20090228984 A1 describing a configuration manager to ensure software license compliance by determining licensing needs according to proposed configuration actions and based on a determination that the action would require additional licenses allowing the administrator to determine whether to allow or disallow the action. 
Ciano et al. US 20120131578 A1 describing a system and method(s) for optimizing data center configurations to accommodate deployment of new VMs based on licensing 
Segmuller et al. US 20110296429 A1: describing a system and method for managing a virtualized environment according to license usage limitations based on an entitlement and tracking entitlement-related constraints in accordance with changes in the virtualized environment to permit the resource manager to make allocation decisions which include the entitlement-related constraints to ensure that the usage limitation is met.
Dawson et al. US 20120059917 A1: describing brokering licensing configurations between providers and customers by proposing licensing configuration changes including terminating an existing license no longer needed and dynamically adjusting license levels and making recommendations to change license configurations.
Franco et al. US 20130042003 A1: describing VM rebalancing that considers licensing cost and uses a licensing cost model according to licensing objectives, e.g. licensing per machine, per processor, etc., and considers server capacity by minimizing total cost for relocating VMs to a new topology.
McWilliams et al. US 20160147550 A1 describing determining license overages based on usage including determining an amount of license overage and utilizing a usage report to update license information to accommodate peak usage by changing a licensed core identifier of the license until peak allocation does not exceed capacity;  
Garg et al. US 20120331114 A1: Describing identifying different combinations of software-hardware configurations based on total cost considerations including licensing costs based on consolidating complementary workload patterns. 
Iqbal et al. US 20110072253 A1: describing a system and method(s) for determining an optimal configuration for a capacity management service that considers technical and business variables including licensing cost and types in order to prioritize optimal configurations of the system. 
Wylie et al. US 10069680 B1
Ginis et al. US 10936976 B2: describing “A workload change evaluator may receive workload metrics characterizing a plurality of workloads executed within a license environment during a license period, and cost metrics characterizing license costs incurred by license environment during the license period. A baseline model generator may generate a baseline model providing a time-based contribution of each of the plurality of workloads to the license cost during the license period. A cost estimator may receive a potential workload change, and may estimate a license cost change caused by the potential workload change, based on the baseline model.”, i.e. estimating the change in licensing cost based on migration of workloads, but failing to teach the combination of elements in the claim including at least determinations of utilization levels requiring migration of VMs [to accommodate new VMs] and any switching of license types at the server.   
X. Li, Y. Li, T. Liu, J. Qiu and F. Wang, "The Method and Tool of Cost Analysis for Cloud Computing," 2009 IEEE International Conference on Cloud Computing, 2009, pp. 93-100, doi: 10.1109/CLOUD.2009.84.: describing methods of analyzing cloud computing cost for a virtual environment including calculations of software licensing costs.
Whalley, Ian, and Malgorzata Steinder. "Licence-aware management of virtual machines." 12th IFIP/IEEE International Symposium on Integrated Network Management (IM 2011) and Workshops. IEEE, 2011: describing management of dynamic virtual environments including considering complex licensing terms when making initial or runtime/dynamic VM placements and migrations including optimizing placement such that license limitations are adhered to or providing licensing sharing.   
Kreiner et al. US 20170353364 A1: describing generating and outputting placement recommendations for new and/or existing VMs of a system for comparison including cost and performance evaluation that includes comparing costs of migrating VMs off a server to make room for new VMs with the cost of migrating new VMs to a new server and making recommendations of licensing types.
Additional prior art found relevant but failing, both individually and in combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below describing license management and optimization and/or management of virtual environments based on cost considerations: 
S. K. Shrivastava, P. Kumar and A. Pandey, "Impact of Software Licenses in Cloud Computing Based E-Governance Initiatives," 2014 Fourth International Conference on Communication Systems and Network Technologies, Bhopal, India, 2014, pp. 592-596, doi: 10.1109/CSNT.2014.125.: describing licensing models and strategies in cloud computing management.
Credle et al. "Simplify Software Audits and Cut Costs by Using the IBM License Metric Tool", IBM Redbooks, An IBM Redpaper publication, Published 17 September 2014, http://www.redbooks.ibm.com/abstracts/redp5107.html?Open (Year: 2014): describing a software license management tool for evaluating data center configurations and potential licensing cost savings
Manoel et al. “Implementation Best Practices for IBM Tivoli License Manager”, IBM Redbooks, An IBM Redbooks publication, Published 16 May 2006, http://www.redbooks.ibm.com/abstracts/SG247222.html: Describing a software license management tool for managing and evaluating distribution of licenses for an enterprise
G. C. Deka, "Cost-Benefit Analysis of Datacenter Consolidation Using Virtualization," in IT Professional, vol. 16, no. 6, pp. 54-62, Nov.-Dec. 2014, doi: 10.1109/MITP.2014.89: describing data center consolidation with cost reduction considerations in virtualization.
Lonowski et al. US 20080306786 A1 describing system and methods for license management including monitoring and analyzing license usage to determine whether or not to renew a license
Jackson et al. US 20080133324 A1 describing system and methods for license management including modeling and forecasting renewals

Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624